By order of February 20, 2018, the prosecuting attorney was directed to answer the application for leave to appeal the January 4, 2017 order of the Court of Appeals. On order of the Court, the answer having been received, the application for leave to appeal is again considered, and it is DENIED as moot. Because the defendant did not file a motion for relief from judgment, the Wayne Circuit Court order that the defendant seeks leave to appeal has now been set aside in the June 29, 2017 order of that court, and the defendant has already received the hearing on remand that this Court ordered on March 8, 2016. The motion to amend the application for leave to appeal is DENIED, without prejudice to the defendant pursuing appellate relief from the Wayne Circuit Court order of December 21, 2016.